DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 10/22/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuhara et al. (US 2015/0208364 A1 herein Fukuhara).
Regarding claim 1, Fukuhara teaches a wearable device for establishing a communication channel between the wearable device and a recreational vehicle that is in close proximity to the wearable device (read as onboard wireless communication apparatus 10 is a wireless communication apparatus installed inside a vehicle 100, and the wireless set 20 is a wireless set taken into the vehicle by a passenger to be used; 
a communication device (read as the wireless set 20 is a mobile wireless communication terminal which comprises a wireless communication apparatus 21, a charger 22, and an authentication processor 23) (Fukuhara – Figure 1, [0030]-[0032]);
a processor operatively coupled to the communication device (read as the wireless set 20 is a mobile wireless communication terminal which comprises a wireless communication apparatus 21, a charger 22, and an authentication processor 23) (Fukuhara – Figure 1, [0030]-[0032]); and
memory (Fukuhara – [0170]) comprising instructions that when executed by the processor cause the processor to:
detect a recreational vehicle that is in a range of the communication device (read as the onboard wireless apparatus 10 that sends information that enables the wireless set 20 to recognize that it is located inside the vehicle 100 to the wireless set 20) (Fukuhara - [0036]);
determine, in response to a detection by the wearable device, if the wearable device has been previously paired with the recreational vehicle (read as wireless set 20 can carry out the wireless communication with the first wireless communication unit 11a via the wireless LAN at the transmit power controlled in such a manner as not to affect the wireless communication between the second wireless 
establish, in response to a determination that the wearable device has been previously paired with the recreational vehicle, a communication channel with the recreational vehicle (read as Bluetooth and the wireless LAN separate their frequency channels so as to avoid interference to each other, and to prevent the reduction in the transmission efficiency of the first wireless communication unit 11a and the second wireless communication unit 11b) (Fukuhara – [0071]).
Regarding claim 2 as applied to claim 1, Fukuhara further teaches wherein to detect the recreational vehicle that is in the range of the communication device comprises to detect a recreational vehicle using at least one of radiofrequency fields, magnetic fields, and sound waves (read as wireless communication units with different wireless communication techniques using the same frequency band such as wireless LAN and Bluetooth; and NFC (near field communication)) (Fukuhara – [0004], and [0052]).
Regarding claim 7 as applied to claim 1, Fukuhara further teaches wherein the memory further comprising instructions that when executed by the processor cause the processor to perform, in response to a determination that the wearable device has not been previously paired with the recreational vehicle and by the wearable device, an initial pairing process to set up a communication channel between the wearable device (read as the authentication processor 23 of the wireless set 20 transmits an authentication request to the wireless set authentication processor 13; the 
Regarding claim 8 as applied to claim 7, Fukuhara further teaches wherein to perform the initial pairing process comprises to:
prompt a user of the wearable device whether to pair with the recreational vehicle (read as the authentication processor 23 of the wireless set 20 transmits an authentication request to the wireless set authentication processor 13; the authentication request includes authentication information such as identification information to peculiar to the user of the wireless set 20) (Fukuhara – [0093]);
receive an authorization from the user (read as the wireless set authentication processor 13 executes the authentication processing of the wireless set 20 according to the authentication information contained in the authentication request; when it authenticates the use of the wireless set 20, the wireless set authentication processor 13 transmits an authentication response indicating the authentication result to the authentication processor 23 of the wireless set 20) (Fukuhara – [0094]); and
communicate with the recreational vehicle to establish the communication channel (read as the authentication response constitutes the information enables the wireless set 20 to recognize that it is located inside the vehicle 100 and establish authentication) (Fukuhara – Figure 6, and [0095]).
Regarding claim 9 as applied to claim 7, Fukuhara further teaches wherein to perform the initial pairing process comprises to:

receive an authorization from the user (read as in the wireless communication apparatus 21 of the wireless set 20, the recognition unit 213 analyzes the request acquired by the authentication processor 23, and recognizes that it should control the transmit power; obtaining the recognition result, the recognition unit 213 controls the transmit power controller 214 and turns it on) (Fukuhara – Figure 8, and [0126]); and
communicate with the wearable device to establish the communication channel (read as establish wireless communication) (Fukuhara – Figure 8, and [0128]).
Regarding claim 10 as applied to claim 1, Fukuhara further teaches wherein the communication channel is an audio communication channel (Fukuhara – [0003]-[0004], and [0070]).


Regarding claim 11, Fukuhara teaches a method for establishing a communication channel between the wearable device and a recreational vehicle that is in close proximity to the wearable device (read as onboard wireless communication apparatus 10 is a wireless communication apparatus installed inside a vehicle 100, and the wireless set 20 is a wireless set taken into the vehicle by a passenger to be used; the wireless set 20 is a mobile wireless communication terminal which comprises a 
detecting, by the wearable device, a recreational vehicle that is in a range of a communication device of the wearable device (read as the onboard wireless apparatus 10 that sends information that enables the wireless set 20 to recognize that it is located inside the vehicle 100 to the wireless set 20) (Fukuhara - [0036]);
determining, in response to detecting that the recreational vehicle is in a range of a communication device of the wearable device and by the wearable device, if the wearable device has been previously paired with the recreational vehicle (read as wireless set 20 can carry out the wireless communication with the first wireless communication unit 11a via the wireless LAN at the transmit power controlled in such a manner as not to affect the wireless communication between the second wireless communication unit 11b and the wireless set 20A which has already been carried out by Bluetooth) (Fukuhara – Figure 3 and [0082]); and
establishing, in response to determining that the wearable device has been previously paired with the recreational vehicle and by the wearable device, a communication channel with the recreational vehicle (read as Bluetooth and the wireless LAN separate their frequency channels so as to avoid interference to each other, and to prevent the reduction in the transmission efficiency of the first wireless communication unit 11a and the second wireless communication unit 11b) (Fukuhara – [0071]).
claim 12 as applied to claim 11, Fukuhara further teaches wherein detecting the recreational vehicle that is in a range of a communication device of the wearable device comprises detecting, by the wearable device, a recreational vehicle using at least one of radiofrequency fields, magnetic fields, and sound waves (read as wireless communication units with different wireless communication techniques using the same frequency band such as wireless LAN and Bluetooth; and NFC (near field communication)) (Fukuhara – [0004], and [0052]).
Regarding claim 17 as applied to claim 11, Fukuhara further teaches further comprising performing, in response to determining that the wearable device has not been previously paired with the recreational vehicle and by the wearable device, an initial pairing process to set up a communication channel between the wearable device (read as the authentication processor 23 of the wireless set 20 transmits an authentication request to the wireless set authentication processor 13; the authentication request includes authentication information such as identification information to peculiar to the user of the wireless set 20) (Fukuhara – [0093]).
Regarding claim 18 as applied to claim 17, Fukuhara further teaches wherein performing the initial pairing process comprises:
prompting, by the wearable device, a user of the wearable device whether to pair with the recreational vehicle (read as the authentication processor 23 of the wireless set 20 transmits an authentication request to the wireless set authentication processor 13; the authentication request includes authentication information such as 
receiving, by the wearable device, an authorization from the user (read as the wireless set authentication processor 13 executes the authentication processing of the wireless set 20 according to the authentication information contained in the authentication request; when it authenticates the use of the wireless set 20, the wireless set authentication processor 13 transmits an authentication response indicating the authentication result to the authentication processor 23 of the wireless set 20) (Fukuhara – [0094]); and
communicating, by the wearable device, with the recreational vehicle to establish the communication channel (read as the authentication response constitutes the information enables the wireless set 20 to recognize that it is located inside the vehicle 100 and establish authentication) (Fukuhara – Figure 6, and [0095]).
Regarding claim 19 as applied to claim 17, Fukuhara further teaches wherein performing the initial pairing process comprises:
prompting, by the recreational vehicle, a user of the recreational vehicle whether to pair with the wearable device (read as controller 11c creates a request instructing the wireless set 20 to control the transmit power, and sends it to the wireless set charging processor 12 or wireless set authentication processor 13) (Fukuhara – Figure 8, and [0122]);
receiving, by the recreational vehicle, an authorization from the user (read as in the wireless communication apparatus 21 of the wireless set 20, the recognition unit 
communicating, by the recreational vehicle, with the wearable device to establish the communication channel (read as establish wireless communication) (Fukuhara – Figure 8, and [0128]).
Regarding claim 20 as applied to claim 20, Fukuhara further teaches wherein the communication channel is an audio communication channel (Fukuhara – [0003]-[0004], and [0070]).

Allowable Subject Matter
Claims 3-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648